Argued March 10, 1931.
Defendant, a constable of the City of Chester, went to trial together with Edward Robinson and others upon indictments charging him with conspiracy, extortion, bribery, malfeasance, misfeasance, and nonfeasance in office. A verdict of "guilty on all charges" was returned by the jury and from the sentence of the court defendant appealed.
There are thirty-five assignments of error, and many of these are precisely the same as those sustained in the case of Commonwealth v. Robinson et al., No. 91 October Term, 1931, and for the reasons appearing in the opinion this day filed in that case, the same assignments are sustained here, and this judgment must be reversed and a new trial ordered.
The judgment is reversed and a venire facias de novo awarded.